             CASE 0:20-cv-01105-SRN-DTS Doc. 18 Filed 08/21/20 Page 1 of 1




                                        ATTORNEYS AT LAW

                                            Richard R. Voelebl
                                          Direct: (612) 373-8544
                                       E-mail: rvoelbel@felhaber.com



                                           August 21, 2020


VIA E-FILE

The Honorable Susan R. Nelson
United States District Judge
United States District Court
316 N. Robert Street
St. Paul, MN 55101

RE:      Brion Finlay v. MyLife.com Inc.
         Court File No. 20-CV-1105 (SRN/DTS)

Dear Judge Nelson:

      MyLife.com Inc. hereby withdraws its Motion to Dismiss Under Fed. R. Civ. P. 12(b)(1)
and 12(b)(6) (ECF Doc. #9) in the above-referenced matter given Plaintiff’s filing of an
Amended Complaint. Defendant will file a new Motion to Dismiss Plaintiff’s Amended
Complaint.

                                                 Sincerely,

                                                 /s/ Richard R. Voelbel

                                                 Richard R. Voelbel


cc:      All counsel of record (via e-service)




                                                                                  220 South Sixth Street
                                                                                             Suite 2200
                                                                            Minneapolis, MN 55402-4504

                                                                                   Phone: 612-339-6321
                                                                                     Fax: 612-338-0535

                                                                                          felhaber.com

3351604.v1
